Citation Nr: 9910770	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  94-48 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for left 
hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1951 to 
June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This case was remanded by the Board in December 
1996 for further development; it was returned to the Board in 
September 1998.


REMAND

In his December 1994 substantive appeal, the veteran 
requested that he be provided a Board hearing at the RO.  
While the veteran was provided a hearing before a hearing 
officer at the RO shortly thereafter, the record notably does 
not reflect that the veteran was scheduled for a travel Board 
hearing or that he has withdrawn his request for such a 
hearing.  In response to a January 1999 letter from the Board 
seeking clarification of the matter, the veteran indicated 
that he still desires a hearing before a traveling member of 
the Board at the RO.  Accordingly, the case is REMANDED to 
the RO for the following:

The veteran should be scheduled for 
a Board hearing at the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO. 


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


